Citation Nr: 0533626	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  05-26 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1  Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for the 
residuals of a gunshot wound to the left index finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection and assigned the 
ratings for the issues now on appeal.  The veteran perfected 
an appeal of the assigned ratings.  For good cause shown, his 
motion for advancement on the docket has been granted.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The average puretone threshold in the left ear is 
66 decibels, with speech discrimination ability of 
72 percent, and the average puretone threshold in the right 
ear is 65 decibels, with speech discrimination ability of 
72 percent.

3.  The PTSD is manifested by occasional nightmares and 
interrupted sleep, indicative of no more than mild or 
transient symptoms.

4.  The residuals of the gunshot wound to the left index 
finger are manifested by a gap of one inch or more between 
the fingertip and the palm, with the finger flexed to the 
extent possible.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
20 percent for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.85, Diagnostic Code 6100 (2005).

2.  The criteria for a disability rating in excess of 
10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.126,  4.130, Diagnostic 
Code 9411 (2005).

3.  The criteria for a 10 percent rating for the residuals of 
a gunshot wound to the left index finger are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.71a, Diagnostic Codes 5003, 5010, 5229 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim for service connection for 
the claimed disabilities in April 2004 by informing him of 
the evidence required to establish service connection.  The 
RO notified him of the evidence needed to substantiate his 
appeal of the ratings assigned in February 2005, prior to the 
issuance of the statement of the case, by informing him of 
the evidence needed to establish higher ratings.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC), but was 
informed by that agency that the records were not available 
and were presumed to have been destroyed in the fire in 1973.  
The veteran submitted private and VA treatment records in 
support of his claim, and the RO provided him VA examinations 
in August and September 2004.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal, and stated that he had no additional evidence to 
submit.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Evaluation of Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from non-
compensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100 
(2005).  Disability ratings for hearing loss are derived from 
a mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The veteran presented the report of a private audiometric 
examination in February 2004, which revealed the following 
puretone decibel thresholds:


(continued on next page)



HERTZ



1000
2000
3000
4000
RIGHT
50
70
75
95
LEFT
40
70
85
90

The average puretone threshold in the right hear was 73 
decibels, and the average in the left ear was 71 decibels.  
The audiologist did not indicate, however, that the Maryland 
CNC test was used in evaluating speech discrimination, and 
for that reason the test results cannot be used in 
determining the appropriate rating.  See 38 C.F.R. § 4.85(a) 
(2005).

The VA audiometric examination in September 2004 revealed 
puretone decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
70
85
LEFT
40
65
75
85

The average puretone threshold in the right ear was 65 
decibels, and the average threshold in the left ear was 
66 decibels.  Speech audiometry revealed speech recognition 
ability of 72 percent in both ears.

A 20 percent rating is assigned for bilateral defective 
hearing where the puretone threshold average in one ear is 65 
decibels, with speech recognition ability of 72 percent 
correct (Level V) and, in the other ear, the puretone 
threshold average is 66 decibels, with speech recognition 
ability of 72 percent correct (Level VI).  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2005).  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 20 percent rating for bilateral hearing loss have 
not been met since the claim for service connection was 
initiated.


Evaluation of PTSD

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2005).

The nomenclature employed in the portion of the Rating 
Schedule pertaining to psychiatric impairments is based on 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  38 C.F.R. § 4.130 (2005).

The evidence shows that the veteran sought counselling from 
the Vietnam Veterans Outreach Readjustment Counseling Center 
(Vet Center) in October 2003, after he submitted a claim for 
service connection for PTSD.  An evaluation at that time 
resulted in a diagnosis of PTSD, and a global assessment of 
functioning (GAF) score of 55.  In the narrative report of 
the evaluation, however, the therapist did not describe any 
limitations of functioning, other than concluding that the 
veteran had had the symptoms of PTSD for many years.

The veteran was seen in the VA Mental Health Clinic in 
February 2004 for medication management.  At that time he 
reported that he slept well, although he often awoke to think 
about his friends who were killed in the war.  He had 
nightmares on average of twice a week, which occurred more 
frequently if he watched war movies.  His appetite was not 
affected, and he reported his energy level as being "very, 
very good."  He spent his time working on vintage cars and 
taking care of his garden.  He enjoyed fishing, went to 
church, and did the shopping.  He also enjoyed spending time 
with his neighbors and visiting relatives, and lived with his 
wife of 58 years and his adult son.

He denied being irritable or sad, although he expressed 
concern about his adult son's drug use and his wife's health.  
He denied having intrusive thoughts about the war, unless he 
visited with another veteran and they talked about the war.  
He denied having any flashbacks, feeling nervous or jittery, 
or avoiding reminders of the war, but reported having short-
term memory loss.  He was oriented in all spheres, and had 
normal concentration and cognition.  He was neatly groomed 
and casually dressed, pleasant and cooperative, and had full 
affect and normal speech, but had some memory problems.

On follow-up treatment in March 2004 he reported feeling 
fine, and stated that he did not want any medication.  The 
medication he had been given in February 2004 was 
discontinued, and no follow-up treatment was scheduled.

During the August 2004 VA psychiatric examination the veteran 
denied having any psychiatric problems, but on further 
questioning admitted to some insomnia and an occasional 
nightmare if he saw a war movie or talked about the war.  He 
denied having had any psychiatric symptoms during the 
previous year.  He worked on old cars, went to church, 
visited with his neighbors, and did chores around the house.  
In terms of how his PTSD symptoms interfered with his 
functioning, the examiner entered "minimal."

On mental status examination he was alert, pleasant, and 
cooperative.  He was casually attired and adequately groomed, 
his affect was fair, and his mood was nearly euthymic.  His 
speech was normal, his thought processes logical and 
relevant, and his insight and judgment were intact.  His 
memory, attention span, and ability to concentrate were 
intact.  The examiner provided a diagnosis of "PTSD 
residual," and a GAF score of 65.  A GAF score of 65 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See DSM-IV, 
page 32.  The examiner found that although the veteran had 
had traumatic experiences during World War II, and previously 
had more prominent symptoms of PTSD, at that time he had only 
the residuals of the disorder.

The General Rating Formula for Mental Disorders specifies 
that a 30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  If the disorder is manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or the symptoms are controlled by 
continuous medication, a 10 percent rating is applicable.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The evidence does not show that the veteran is unable to 
function, even intermittently, due to depression, anxiety, or 
suspiciousness.  Although he reported sometimes having 
difficulty sleeping, he also stated that he was able to 
obtain adequate rest at night and did not have to rest during 
the day.  Any difficulty sleeping does not, therefore, impair 
his functioning.  He also reported having some memory loss 
for recent events, but there is no indication that any memory 
deficit interferes with his ability to function.  He reported 
being very active, with multiple hobbies and pastimes and 
involvement in the community in which he lives.

The Vet Center therapist assigned a GAF score of 55 in 
October 2003, which represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), citing DSM-IV.  The therapist did not, however, 
describe any symptoms or clinical findings in support of that 
assessment, which renders it of low probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the examiner to provide a basis for his/her 
opinion affects the weight of the evidence).  The VA 
treatment records and the report of the VA psychiatric 
examination include extensive documentation of the veteran's 
symptoms, and do not reflect more than mild impairment of 
functioning.  The Board finds, therefore, that the criteria 
for a rating in excess of 10 percent are not met, and that 
the preponderance of the evidence is against the appeal to 
establish entitlement to a higher rating for PTSD.
Evaluation of the Residuals of a Gunshot Wound to the Left 
Index Finger

During the September 2004 VA examination the veteran reported 
having been accidentally shot in the left index finger while 
examining captured German firearms in 1945.  The gunshot 
resulted in an open fracture of the middle phalanx of the 
finger.  He denied having received any treatment for the 
injury since his separation from service, but reported having 
had pain in the finger since then.  He complained of current 
intermittent pain and weakness in the finger, and stated that 
the pain increased with activity.

On examination he was able to make a fist with the remaining 
digits, but was unable to flex the index finger.  Active 
flexion at the metacarpophalangeal joint was to 20 degrees, 
with passive movement to 70 degrees.  The range of motion of 
the proximal interphalangeal joint was zero to five degrees, 
and that of the distal interphalangeal joint was zero to 
30 degrees.  He was able to touch his thumb to the tips of 
all his fingers, and had 5/5 grip strength except for the 
index finger.  An 
X-ray study showed moderate to severe degenerative changes in 
the proximal interphalangeal joint, which the examiner found 
to be related to the gunshot wound.  The examiner also found 
that the veteran had little effective use of the left index 
finger.

With the grant of service connection the RO evaluated the 
disability as traumatic arthritis, which is rated as 
degenerative arthritis based on limitation of motion of the 
affected joint.  See 38 C.F.R. §§ 5003, 5010 (2005).  
Diagnostic Code 5229 for limitation of motion of the index 
finger provides a 10 percent rating for a gap of one inch or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or if extension is limited by more than 30 degrees.  The 
disability is non-compensable if manifested by a gap of less 
than one inch between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and if extension is limited by no more than 
30 degrees.  38 C.F.R. § 4.71a (2005).

Although the examiner did not specify whether the veteran is 
able to bend the index finger to within one inch of the palm, 
the limitation of motion he described in the joints of the 
finger would preclude that action.  The examiner also found 
that the veteran had little effective function of the finger.  
The Board finds, therefore, that the criteria for a 
10 percent rating are met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2005).  In addition to the limited motion, the residuals of 
the gunshot wound are manifested by pain.  The 10 percent 
rating that has been assigned, however, is the maximum rating 
available for limitation of motion of the index finger.  
Consideration of the additional functional limitations 
cannot, therefore, result in a higher rating.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

As previously stated, when granting an increased rating the 
Board must explain why a higher rating is not warranted.  
Shoemaker, 3 Vet. App. at 253.  The veteran claims that he is 
entitled to a 20 percent rating because the index finger is 
ankylosed which, according to his interpretation of the 
rating criteria, is to be rated as an amputation at 
20 percent.

The regulation provides the following regarding ankylosis of 
the index finger:

(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as amputation 
without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto;

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position;

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap 
of more than two inches between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, evaluate as unfavorable 
ankylosis;

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap 
of two inches or less between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, evaluate as favorable 
ankylosis.

38 C.F.R. § 4.71a (2005).

The evidence does not show that the metacarpophalangeal joint 
of the left index finger is ankylosed; on examination there 
was 20 degrees of active flexion and 70 degrees of passive 
flexion of the joint.  Because that joint is not ankylosed, 
the disability cannot be rated as an amputation.  Arguably, 
the proximal interphalangeal joint is ankylosed, in that 
there was only five degrees of flexion in that joint.  If 
only one of the joints is ankylosed, the disability is to be 
rated as ankylosis.  According to Diagnostic Code 5225, 
either favorable or unfavorable ankylosis of the index finger 
is rated at 10 percent.  Consideration of the rating criteria 
for ankylosis of the joints of the finger does not, 
therefore, result in a higher rating.  For these reasons the 
Board finds that the criteria for a rating in excess of 
10 percent are not met.






(continued on next page)

ORDER

A 40 percent rating for bilateral hearing loss is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for PTSD is denied.

A 10 percent rating for the residuals of a gunshot wound to 
the left index finger is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


